Lumpkin, P. J.
1. A husband and his wife being, at least so far as their legal rights are concerned, Separate and distinct persons, an adjudication awarding the custody of a minor child, who was not the child of either, to the respondent in a habeas corpus proceeding sued out by a married man is not binding upon the latter’s wife and does not estop her from suing out a like proceeding against the same respondent to obtain the custody of such child.
2. When an ordinary, sitting as a habeas corpus court, renders a judgment which the evidence, though conflicting, fully supports, the superior court, in overruling a certiorari sued out to reverse that judgment, commits no error,
3. The present case is controlled by the rulings above announced, which dispose of the only questions made in the argument submitted to this court.

Judgment affirmed.


All the Justices concurring.